UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 14, 2013 Date of Report (Date of Earliest Event Reported) Commission file number–001-10852 INTERNATIONAL SHIPHOLDING CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11 North Water Street, Suite 18290, Mobile, Alabama (Address of principal executive offices) (Zip Code) (251) 243-9100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01Other Events. On February 14, 2013, International Shipholding Corporation, a Delaware corporation (the “Company”), announced that it had priced its $25 million public offering of shares of its 9.50% Series A Cumulative Redeemable Perpetual Preferred Stock (the “Series A Preferred Shares”) at the public offering price of $100.00 per share.The Company has granted the underwriters a 30-day option to purchase up to an additional 37,500 Series A Preferred Shares on the same terms and conditions. A copy of the press release announcing the pricing of the Company’s offering of the Series A Preferred Shares is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Forward Looking Statements Except for the historical and factual information contained herein, the matters set forth in this report, including statements regarding the terms of the offering, the anticipated use of the proceeds therefrom and other statements identified by words such as “expects,” “will,” “intends,” and similar expressions are forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are subject to a number of risks and uncertainties that may cause actual events and results to differ materially from those anticipated, estimated or projected if one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect.Factors that could affect actual results include but are not limited to: satisfaction of each of the conditions to the underwriters’ obligation to consummate the offering; corporate developments that could preclude, impair or delay the consummation of the offering due to restrictions under the federal securities laws; changes in our cash requirements or financial position; changes in general market, economic, regulatory or industry conditions; and other risks referenced from time to time in our filings with the Securities and Exchange Commission.Due to these uncertainties, there can be no assurances that the above-described offering will be consummated on the terms described above or at all.You should be aware that new factors may emerge from time to time and it is not possible for us to identify all such factors, nor can we predict the impact of each such factor on our plans, or the extent to which any one or more factors may cause actual results to differ from those reflected in any of our forward-looking statements.Accordingly, you are cautioned not to place undue reliance upon any of our forward-looking statements, which speak only as of the date made.We undertake no obligation to update or revise for any reason any forward-looking statements made by us or on our behalf, whether as a result of new information, future events or developments, changed circumstances or otherwise. Item 9.01Financial Statements and Exhibits. Exhibit No.Description 99.1* Press Release by International Shipholding Corporation dated February 14, 2013, announcing the pricing of its offering of Series A Preferred Shares. * Filed herewith. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTERNATIONAL SHIPHOLDING CORPORATION /s/ Manuel G. Estrada Manuel G. Estrada Vice President and Chief Financial Officer Date:February 14 , 2013
